Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " the one or more holes of the bottom portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Consider bringing the limitation of claim 15 into claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 5-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballentine et al. (US 2020/0153382).
Regarding claim 1, Ballentine discloses a rail for a photovoltaic module arrangement (rail, mounting bracket 6210, Fig. 28), the rail comprising:
a body having at least a top portion (top portion, surfaces 6231, 6234a, 6233, 6234b on one side and surfaces 6241, 6252b, 6243, 6244b on the other side, Fig. 31), a middle portion (middle portion, vertical walls 6266, 6268, Fig. 31), and a bottom portion (bottom portion, end wall 6269, Fig. 31);
the top portion comprising at least one upper edge (upper edge, surfaces 6231, 6234a, 6233, 6234b, Fig. 31); 
wherein at least one end of the upper edge defines an angle configured to receive a photovoltaic module (190) on the body (angle, bend between surface [6231 and 6234a] and/or [6241 and 6252b], capable of receiving a photovoltaic module having frame 192, Figs. 31, 25);
the middle portion comprising at least one side edge (side edge, vertical wall 6266 or 6268, Fig. 31); and
the bottom portion comprising at least a bottom edge (bottom edge, end wall 6269, Fig. 31) (see paragraphs [0040], [0046], fourth embodiment [0107]-[0124]).
As Ballentine discloses choosing from a finite number of identified, predictable solutions i.e., fourth embodiment, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding Claim 2, Ballentine discloses the rail of claim 1, wherein the upper edge of the top portion comprises at least one notch configured to receive the photovoltaic module (notch formed by and between surfaces 6231, 6234a, Fig. 31, receives frame 192 of photovoltaic module, Fig. 25) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 5, as best understood, Ballentine discloses the rail of claim 1, wherein the at least one end of the upper edge comprises a second end, the second end optionally comprising a curved portion (curved portion, surface between surfaces 6231, 6234a, Fig. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 6, Ballentine discloses the rail of claim 1, wherein the upper edge of the top portion comprises one or more holes for aligning the rail to the photovoltaic module arrangement (holes, 6237a, 6247a, Fig. 27) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 7, Ballentine discloses the rail of claim 1, wherein the upper edge of the top portion is aligned substantially horizontal to the middle portion (surface 6231 is horizontally level with the top of vertical wall 6266, Fig. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 8, Ballentine discloses the rail of claim 1, wherein the side edge of the middle portion is aligned substantially perpendicular to the upper edge (vertical wall 6266 is perpendicular to surface 6231, Fig. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 9, Ballentine discloses the rail of claim 1, wherein the side edge of the middle portion comprises a distal end having a curved portion (distal end, between vertical wall 6266 and surface 6231, is curved, Fig. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 13, Ballentine discloses the rail of claim 1, wherein the bottom edge of the bottom portion is aligned substantially horizontal to the middle portion (end wall 6239 is horizontal to the bottom end of vertical wails 6266, 6268, Ply. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 14, Ballentine discloses the rail of claim 1, wherein the bottom edge of the bottom portion comprises at least one end having a curved portion (bottom edge, where end wall 6239 meets vertical side walls 6266, 6288, is curved, Fig. 31) (see paragraphs [0040], [0046], [0107]-[0124]).

Regarding Claim 15, Ballentine discloses the rail of claim 1, wherein the bottom portion comprises one or more holes for aligning the rail to the photovoltaic module arrangement (hole, slot 6278, Figs. 28, 30) (see paragraphs [0040], [0046], [0107]-[0124]).


Claims 1, 3, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 2014/0246549).
Regarding Claim 1, West discloses a rail for a photovoltaic module arrangement (rail, interlock 1826, 1926, Figs. 18 and fig. 19 shown below), the rail comprising:
a body having at least a top portion (top portion, flanges 1927a and 1828a on one side and flanges 1927b and 1828b on the other side, Fig. 19), 
a middle portion (middle portion, vertical walls and angular extensions at the top edge thereof on each side, Analyst Referenced Figure 1, hereafter ARF 1; Fig. 19), and 
a bottom portion (bottom portion, horizontal, lower wall, Fig. 19);
the top portion comprising at least one upper edge, wherein at least one end of the upper edge defines an angle configured to receive a photovoltaic module on the body (angle, ARF 1);
the middle portion comprising at least one side edge (side edge, ARF 1); and
the bottom portion comprising at least a bottom edge (bottom edge, ARF 1) (see paragraphs [0018]-[0019], [0068]-[0069]).
As West discloses choosing from a finite number of identified, predictable solutions i.e., second embodiment, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding Claim 3, West discloses the rail of claim 1, wherein the angle of the upper edge is in a range from about 0 degrees to about 90 degrees or from about 30 degrees to about 60 degrees (the angle is between 0 and 90 degrees, ARF 1) (see paragraphs [0018]-[0019], [0068]-[0069]).

Regarding Claim 4, West discloses the rail of claim 3, wherein the angle of the upper edge is at an angle (angle, ARF 1) (see paragraphs [0018]-[0019], [0068]-[0069]).
West does not explicitly disclose the angle of the upper edge is about 45 degrees.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the angle of the upper edge at about 45 degrees in the invention of West in order to maximize the strength of the support rail, since determining the optimum value of a result effective variable, such as the angle of a support rail, involves only routine skill in the art.

Regarding Claim 10, West discloses the rail of claim 1, wherein the middle portion comprises at least two side edges (side edges, including vertical walls and angular extensions at the top edge thereof on each side ARF 1) (see paragraphs [0018]-[0019], [0068]-[0069]).

Regarding Claim 11, West discloses the rail of claim 10, wherein the at least two side edges define a taper (side walls taper from the top opening of the angular extensions of the side edges to the point labeled "TAPERED", ARF 1) (see paragraphs [0018]-[0019], [0068]-[0069]).

Regarding Claim 12, West discloses the rail of claim 11, wherein the taper is at an angle (the taper is “about” 45 degrees as such is extremely broad, Fig. 18, ARF 1).
West does not explicitly disclose an angle in a range from about 0.01 degrees to about 45 degrees or from about 5 degrees to about 15 degrees  (see paragraphs [0018]-[0019], [0068]-[0069]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an angle in a range from about 0.01 degrees to about 45 degrees or from about 5 degrees to about 15 degrees in the invention of West in order to maximize the strength of the support rail. since determining the optimum value of a result effective variable, such as the angle of a support rail, involves only routine skill in the art.

Regarding Claim 16, West discloses the rail of claim 1, wherein the top portion, the middle portion, or the bottom portion comprise a material, the material selected from the group consisting of steel, aluminum, metal, pre-galvanized steel, steel having a zinc coating, hot dip galvanized steel, and a combination thereof (interlock 1826 is made of aluminum; “Interlock 1826, 1926, 2026 may be made of aluminum,", see paragraphs [0018]-[0019], [0068]-[0069]).

Regarding Claim 17, as best understood, West discloses a method of installing a rail for a photovoltaic module arrangement (method, rail, interlock 1826, 1926, Figs. 18, 19), the method comprising the slaps of: 
providing at least one rail of claim 1; and
connecting the at least one rail to one or more beams of a photovoltaic module arrangement (interlock 1826, 1926 or 2026 connected to beam, torque tube 2621, Fig. 26b), wherein connecting the at least one rail to one or more beams comprises aligning one or more holes of the bottom portion of the rail to one or more holes of the photovoltaic module arrangement (holes 1830a, 1830b, align with holes, labeled at 2010a, 2010b, Fig. 10 of arrangement bracket 2314, Fig. 23) (see paragraphs [0018]-[0019], [0068]-[0069]).


    PNG
    media_image1.png
    401
    668
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Springer et al. (US 2011/0290297), West et al. (US 2021/0075366).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721